Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 06/14/22, applicants have amended claim 1, cancelled claims 2 &7, and amended Fig 5.  The art and 112 2nd rejections have been withdrawn in view of the amendments.

Drawings
The substitute Drawing filed on 06/14/22 is acceptable by the examiner.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-16 and 20 directed to mask tension process non-elected without traverse.  Accordingly, claims 9-16 and 20 been cancelled.

Allowable Subject Matter
Claims 1, 3-6, 8 and 17-19 are allowed.

The following is an examiner’s statement of reasons for allowance: the subject matter of claims 1, 3-6, 8 and 17-19 is allowable because the closest art of record WO’600 or Okamoto lacks teaching both the supporting rib and at least a portion of the mask adjacent to an edge of the mask are welded to the first surface.  As shown on Figs 9A and 9B and taught on para [0261-0262]) the extension portion of the mask (17b) is clamped with clamps (72), with the assumptions of item 15 as a supporting rib and item 72 as a first surface (see annotated Fig 9A in Non-Final action sent on 03/16/22).  Therefore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create the claimed structure with the supporting rib and at least a portion of the mask adjacent to an edge of the mask welded to the first surface since the references of record fail to disclose all of the claimed elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/